Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Currently, Claims 1-15 and 17-21 are pending. Claims 1-14 and 17-21 are examined on the merits. Claim 15 is withdrawn.

Election/Restrictions
Claims 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 8, 2019.
Applicant's election with traverse of Group l (Claims 1-14 and 17-20) in the reply filed on April 8, 2019 is acknowledged. The traversal is on the ground(s) that there is serious burden. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct. 27, 2020 and June 26, 2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2012/0177586 A1).
Mehta et al. teaches a skin lightening pharmaceutical composition for oral administration [0006] comprising an antioxidant glabridin [0008] from about 0.1-0.5%, from about 0.001% to about 0.5%, from about 0.0005% to about 1.0% or from about 0.0001% to about 2% Licorice root extract [0009], and licochalcone A [0233].  Licorice root extract would contain flavonoids.  The source of the ingredients does not affect the structure of the chemical for glabridin and licochalcone A because they are chemically the same from any source.
However, the weight ratio of about 1:3:3, about 3:3:1, about 1:1:10. about 3:1:3 or about 1:1:5 are not taught.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising weight ratio of about 1:3:3, about 3:3:1, about 1:1:10. about 3:1:3 or about 1:1:5 of the active agent combination for the following reasons.  The reference does teach the composition for lightening skin.  Mehta et al. teaches a skin lightening pharmaceutical composition for oral administration [0006] comprising an antioxidant glabridin [0008] from about 0.1-0.5%, from about 0.001% to about 0.5%, from about 0.0005% to about 1.0% or from about 0.0001% to about 2% Licorice root extract [0009], and licochalcone A [0233].  Licorice root extract would contain flavonoids.  The ratios would be adjusted for skin lightening for the modification of melanin distribution as taught by Mehta et al. Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter 

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655